DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE filed on 4/11/2022 to enter the amendment field on 3/9/2022 has been entered.

Response to Amendment
	The amendment filed on 3/9/2022 has been entered.  Claims 1-3, 5-6, 9-13, 15-20, 23-26 are pending in the application.  Claims 4, 7-8, 14, 21-22, and 27 are cancelled.  The amendments to the claims overcome each and every objection previously set forth in the Final Office Action mailed on 1/13/2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See specification paragraphs [0071]-[0072], [0074]-[0081], and [0083]-[0110], which each include patents or publications not listed on an IDS.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a retraction member” in claims 1, 16, and 23.  The retraction member is being interpreted to include a biasing mechanism including a spring (see specification par. [0011]), a frictional element including a sealing mechanism or o-ring (see specification par. [0013]), a fluid path member (see specification par. [0038]), and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 20 and 23-24 are objected to because of the following informalities:  
-Claim 20, line 5: please correct “the retracted position” to “a retracted position”
-Claim 20, line 5: please correct “the extended position” to “an extended position”
-Claim 23, line 1: please correct “a needle” to “a needle or cannula”
-Claim 23, line 10: please correct “and” to “or”
-Claim 23, line 16: please correct “the needle” to “the needle or cannula”
-Claim 24, line 5: please correct “a proximal end” to “the proximal end”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 16-17, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazidji et al. (US 6,800,070 B2).
Regarding claim 1, Mazidji discloses a wearable drug delivery device (tranquilizer bracelet 10, see Figs. 1 and 4-9) comprising:
a main housing (chassis 36 of tranquilizer assembly 12) having a container (reservoir of tranquilizer 84), a fluid pathway connector (needle cylinder 82) coupled to the container (reservoir of tranquilizer 84), and a pressure supply device (gas cartridge 42); and
an insertion mechanism (components within chassis 36) disposed within the main housing (chassis 36 of tranquilizer assembly 12) and operatively coupled to the pressure supply device (gas cartridge 42), the fluid pathway connector (needle cylinder 82) defining a fluid flow path (via inlet holes 86) between the container (reservoir of tranquilizer 84) and the insertion mechanism (components within chassis 36), the insertion mechanism (components within chassis 36) including:
a housing (injector body 72 and injector receiver 52) having a proximal end (top surface of injector receiver 52 which accommodates hole 60), a distal end (bottom surface of injector body 72 which accommodates pierceable seal 80), a sidewall (side walls of injector body 72) disposed between the proximal (top surface of injector receiver 52 which accommodates hole 60) and distal (bottom surface of injector body 72 which accommodates pierceable seal 80) ends, a first opening (hole 60) disposed near the proximal end (top surface of injector receiver 52 which accommodates hole 60), and a second opening (opening of pierceable seal 80) disposed in the distal end (bottom surface of injector body 72 which accommodates pierceable seal 80), the first opening (hole 60) coupled to the pressure supply device (gas cartridge 42) (see col. 3 lines 41-52 and col. 4 lines 25-33),
a needle or cannula assembly (piston 76 and needle 78) disposed within the housing (injector body 72 and injector receiver 52) and moveable between a retracted position (see Fig. 8) and an extended position (see Fig. 9) (see col. 4 lines 25-48), the needle or cannula assembly (piston 76 and needle 78) including a base (piston 76) having a proximal surface (top surface of piston 76 in Figs. 8-9) and a distal surface (bottom surface of piston 76 in Figs. 8-9), and a needle or cannula (needle 78) coupled to the distal surface (bottom surface of piston 76 in Figs. 8-9) of the base (piston 76) and disposed between inside surfaces of the sidewall (side walls of injector body 72) of the housing (injector body 72 and injector receiver 52), the base (piston 76) dividing the housing (injector body 72 and injector receiver 52) into a proximal chamber (space proximal to piston 76) and a distal chamber (space distal to piston 76), and
a retraction member (return spring 74) disposed within the housing (injector body 72 and injector receiver 52) to maintain the needle or cannula assembly (piston 76 and needle 78) in the retracted position (see Fig. 8) before movement to the extended position (see Fig. 9), the retraction member (return spring 74) in contact with the base (piston 76) and applying a resistive force (see col. 4 lines 20-22 and lines 45-47),
wherein the pressure supply device (gas cartridge 42) supplies pressure through the first opening (hole 60) and into the proximal chamber (space proximal to piston 76) until an amount of pressure P1 in the proximal chamber (space proximal to piston 76) applies an application force to the proximal surface (top surface of piston 76 in Figs. 8-9) of the base (piston 76) of the needle or cannula assembly (piston 76 and needle 78) that surpasses the resistive force of the retraction member (return spring 74) to move the needle or cannula assembly (piston 76 and needle 78) from the retracted position (see Fig. 8) to the extended position (see Fig. 9), the needle or cannula (needle 78) disposed through the second opening (opening of pierceable seal 80) in the distal end (bottom surface of injector body 72 which accommodates pierceable seal 80) of the housing (injector body 72 and injector receiver 52) in the extended position (see Fig. 9) to deploy the needle or cannula (needle 78) (see col. 3 lines 41-52 and col. 4 lines 25-47).

Regarding claim 2, Mazidji discloses the wearable drug delivery device of claim 1, wherein the retraction member (return spring 74) comprises a biasing mechanism (a spring is a biasing mechanism), the biasing mechanism including a spring (return spring 74) having a first end attached to the base (piston 76) and a second end attached to the distal end (bottom surface of injector body 72 which accommodates pierceable seal 80) of the housing (injector body 72 and injector receiver 52) (see Fig. 8), and wherein the biasing mechanism (return spring 74) retracts the needle or cannula (needle 78) into the retracted position (see Fig. 8) after release of the pressure P1 in the proximal chamber (space proximal to piston 76) (see col. 4 lines 43-47).

Regarding claim 9, Mazidji discloses the wearable drug delivery device of claim 1, wherein the retraction member comprises at least one frictional element (the direct contact between piston 76 and the inner walls of injector body 72 creates friction), the at least one frictional element (frictional, direct contact between piston 76 and inner walls of injector body 72) in contact with a sidewall (sidewalls of piston 76) of the base (piston 76) and comprising a sealing mechanism (the frictional, direct contact between piston 76 and the inner walls of injector body 72 fluidically seals the chamber proximal to piston 76 from the chamber distal to piston 76 – see Fig. 8).

Regarding claim 10, Mazidji discloses the wearable drug delivery device of claim 9, wherein, upon applying negative pressure through the first opening (hole 60), a pressure P2 in the distal chamber (space distal to piston 76) surpasses the pressure P2 in the proximal chamber (space proximal to piston 76) causing the needle or cannula assembly (piston 76 and needle 78) to move back into the retracted position (see Fig. 8) after the deployment of the needle or cannula (needle 78) (see col. 4 lines 43-47).

Regarding claim 16, Mazidji discloses an insertion mechanism (components within chassis 36) for a drug delivery device (tranquilizer bracelet 10) (see Figs. 1 and 4-9), the insertion mechanism (components within chassis 36) comprising:
a housing (injector body 72 and injector receiver 52) having a proximal end (top surface of injector receiver 52 which accommodates hole 60), a distal end (bottom surface of injector body 72 which accommodates pierceable seal 80), a sidewall (side walls of injector body 72) disposed between the proximal (top surface of injector receiver 52 which accommodates hole 60) and distal (bottom surface of injector body 72 which accommodates pierceable seal 80) ends, a first opening (hole 60) disposed in the housing (injector body 72 and injector receiver 52) near the proximal end (top surface of injector receiver 52 which accommodates hole 60), the first opening (hole 60) adapted to be operatively coupled to a pressure supply device (gas cartridge 42) (see col. 3 lines 41-52 and col. 4 lines 25-33), and a second opening (opening of pierceable seal 80) disposed in the distal end (bottom surface of injector body 72 which accommodates pierceable seal 80) of the housing (injector body 72 and injector receiver 52);
a needle or cannula assembly (piston 76 and needle 78) disposed within the housing (injector body 72 and injector receiver 52) and moveable between a retracted position (see Fig. 8) and an extended position (see Fig. 9) (see col. 4 lines 25-48), the needle or cannula assembly (piston 76 and needle 78) including a base (piston 76) having a proximal surface (top surface of piston 76 in Figs. 8-9) and a distal surface (bottom surface of piston 76 in Figs. 8-9), and a needle or cannula (needle 78) attached to the base (piston 76) and disposed between inside surfaces of the sidewall (side walls of injector body 72) of the housing (injector body 72 and injector receiver 52); and
a retraction member (return spring 74) in contact with the base (piston 76) and applying a resistive force (see col. 4 lines 20-22 and lines 45-47) to maintain the needle or cannula assembly (piston 76 and needle 78) in the retracted position (see Fig. 8) before movement to the extended position (see Fig. 9), 
wherein, pressure is supplied through the first opening (hole 60) until an amount of pressure P1 applies an application force to the proximal surface (top surface of piston 76 in Figs. 8-9) of the base (piston 76) of the needle or cannula assembly (piston 76 and needle 78) that exceeds the resistive force of the retraction member (return spring 74) to move the needle or cannula assembly (piston 76 and needle 78) from the retracted position (see Fig. 8) to the extended position (see Fig. 9), the needle or cannula (needle 78) extending through the second opening (opening of pierceable seal 80) in the distal end (bottom surface of injector body 72 which accommodates pierceable seal 80) of the housing (injector body 72 and injector receiver 52) in the extended position (see Fig. 9) (see col. 3 lines 41-52 and col. 4 lines 25-47).

Regarding claim 17, Mazidji discloses the insertion mechanism of claim 16, wherein the base (piston 76) divides the housing (injector body 72 and injector receiver 52) into a proximal chamber (space proximal to piston 76) and a distal chamber (space distal to piston 76), such that when the pressure P1 in the proximal chamber (space proximal to piston 76) exceeds a pressure P2 in the distal chamber (space distal to piston 76), the needle or cannula assembly (piston 76 and needle 78) moves from the retracted position (see Fig. 8) to the extended position (see Fig. 9) (see col. 4 lines 25-47).

Regarding claim 23, Mazidji discloses a method of deploying a needle (needle 78) of an insertion mechanism (components within chassis 36) from a drug delivery device (tranquilizer bracelet 10) (see Figs. 1 and 4-9), the method comprising: 
maintaining a retracted position (see Fig. 8) of a needle or cannula assembly (piston 76 and needle 78) disposed within a housing (injector body 72 and injector receiver 52) of the insertion mechanism (components within chassis 36) by a retraction member (return spring 74) (see col. 4 lines 20-22 and lines 45-47), the housing (injector body 72 and injector receiver 52) including a sidewall (side walls of injector body 72) and the needle or cannula assembly (piston 76 and needle 78) including a needle or cannula (needle 78) disposed within the housing (injector body 72 and injector receiver 52) between inside surfaces of the sidewall (side walls of injector body 72);
supplying pressure to a first opening (hole 60) in a proximal end (top surface of injector receiver 52 which accommodates hole 60) of the housing (injector body 72 and injector receiver 52) of the insertion mechanism (components within chassis 36) until an amount of pressure P1 in a proximal chamber (space proximal to piston 76) of the housing (injector body 72 and injector receiver 52) imparts an application force on a base (piston 76) of the needle or cannula assembly (piston 76 and needle 78) that exceeds a resistive force applied to the base (piston 76) by one or more of the retraction member (return spring 74) and a pressure P2 in a distal chamber (space distal to piston 76) of the housing (injector body 72 and injector receiver 52) (see col. 3 lines 41-52 and col. 4 lines 25-47);
moving the needle or cannula assembly (piston 76 and needle 78) from the retracted position (see Fig. 8) to an extended position (see Fig. 9) upon the application force surpassing the resistive force (see col. 3 lines 41-52 and col. 4 lines 25-47); and
disposing the needle or cannula (needle 78) of the needle or cannula assembly (piston 76 and needle 78) through a second opening (opening of pierceable seal 80) in a distal end (bottom surface of injector body 72 which accommodates pierceable seal 80) of the housing (injector body 72 and injector receiver 52) of the insertion mechanism (components within chassis 36) upon movement of the needle or cannula assembly (piston 76 and needle 78) to the extended position (see Fig. 9) to deploy the needle (needle 78) (see col. 3 lines 41-52 and col. 4 lines 25-47).

Regarding claim 24, Mazidji discloses the method of claim 23, wherein maintaining the retracted position (see Fig. 8) of the needle or cannula assembly (piston 76 and needle 78) comprises applying the resistive force to a distal surface (distal surface of piston 76) of the base (piston 76) of the needle or cannula assembly (piston 76 and needle 78) via a biasing mechanism (return spring 74) (see col. 4 lines 20-22 and lines 45-47).

Regarding claim 25, Mazidji discloses the method of claim 23, further comprising supplying negative pressure through the first opening (hole 60) until the pressure P2 in the distal chamber (space distal to piston 76) of the housing (injector body 72 and injector receiver 52) exceeds the pressure P1 in the proximal chamber (space proximal to piston 76) thereby causing the needle or cannula assembly (piston 76 and needle 78) to move from the extended position (see Fig. 9) back to the retracted position (see Fig. 8) (see col. 4 lines 25-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazidji et al. (US 6,800,070 B2), as applied to claims 2 and 16 above, in view of Jackson et al. (WO 2015/164647 A1).
Regarding claim 3, Mazidji discloses the wearable drug delivery device of claim 2.  However, Mazidji fails to state a flexible fluid path member having a first end attached to the base and a second end attached to the proximal end of the housing, wherein that the insertion mechanism further comprises a first connector upwardly extending from the proximal surface of the base, and the flexible fluid path member having the first end operatively coupled to the first connector upwardly extending from the proximal surface of the base and the second end operatively coupled to a second connector downwardly extending from the proximal end of the housing, the flexible fluid path member moveable with the needle or cannula assembly.
Jackson teaches a wearable drug delivery device (see Fig. 2-3) comprising a flexible fluid path member (flexible tubing 5 – see par. [0020]) having a first end attached to the base (activation button 10) and a second end attached to the proximal end of the housing (outer cover 3), wherein the insertion mechanism further comprises a first connector (connector on activation button 10 for attaching to flexible tubing 5 — see Fig. 2-3) upwardly extending from the proximal surface of the base (activation button 10), and the flexible fluid path member (flexible tubing 5) having the first end operatively coupled to the first connector (connector on activation button 10 for attaching to flexible tubing 5 — see Fig. 2-3) upwardly extending from the proximal surface of the base (activation button 10) and the second end operatively coupled to a second connector (connector on outer cover 3 for attaching to flexible tubing 5 — see Fig. 2-3) downwardly extending from the proximal end of the housing (outer cover 3), the flexible fluid path member (flexible tubing 5) being movable with the needle or cannula assembly (see par. [0020]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mazidji to further include the flexible fluid path member and connectors of Jackson in order to allow medication to flow from the container to the needle (see Jackson par. [0020]).

Regarding claim 20, Mazidji discloses the insertion mechanism of claim 16. However, Mazidji fails to state a flexible fluid path member having a first end operatively coupled to a connector extending from the proximal surface of the base and a second end operatively coupled to a connector extending from the proximal end of the housing, the flexible fluid path member moveable between the retracted position and the extended position corresponding to the retracted position and the extended position of the needle or cannula assembly.
Jackson teaches an insertion mechanism (see Fig. 2-3) comprising a flexible fluid path member (flexible tubing 5) having a first end operatively coupled to a connector (connector on activation button 10 for attaching to flexible tubing 5 — see Fig. 2-3) extending from the proximal surface of the base (activation button 10) and a second end operatively coupled to a connector (connector on outer cover 3 for attaching to flexible tubing 5 — see Fig. 2-3) extending from the proximal end of the housing (outer cover 3), the flexible fluid path member (flexible tubing 5) moveable between the retracted position (see Fig. 2) and the extended position (see Fig. 3) corresponding to the retracted position (see Fig. 2) and the extended position (see Fig. 3) of the needle or cannula assembly (see par. [0020]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion mechanism of Mazidji to further include the flexible fluid path member and connectors of Jackson in order to allow medication to flow from the container to the needle (see Jackson par. [0020]).

Claims 5, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mazidji et al. (US 6,800,070 B2), as applied to claims 2, 9, and 16 above, in view of Wall (US 2004/0116847 A1).
Regarding claim 5, Mazidji discloses the wearable drug delivery device of claim 2.  However, Mazidji fails to state a step disposed on the sidewall of the housing near the distal end of the housing, the step having a sealing mechanism, wherein the sealing mechanism is an o-ring, and the distal surface of the base contacts the o-ring to soften an impact when the needle or cannula assembly moves from the retracted position to the extended position.
Wall teaches a drug delivery device (see Fig. 4A-F) further comprising a step (stop 145) disposed on the sidewall of the housing (housing 10) near the distal end (base 12) of the housing (housing 10), the step (stop 145) having a sealing mechanism (ring element 143), wherein the sealing mechanism (ring element 143) is an o-ring (see par. [0127]), and the distal surface of the base (carriage 133) contacts the o-ring (ring element 143) to soften an impact when the needle or cannula assembly (insertion assembly 130) moves from the retracted position (see Fig. 4a-b and 4f) to the extended position (see Fig. 4c-e) (see par. [0126]-[0127]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the drug delivery device of Mazidji to further include the step and sealing mechanism of Wall in order to form a stop at the distal end of the housing for stopping the base and aiding in returning the base to the retracted position (see Wall par. [0126]-[0127]).

Regarding claim 11, Mazidji discloses the wearable drug delivery device of claim 9. However, Mazidji fails to state that the needle or cannula assembly is secured back into the retracted position by one or more of: (1) at least one spring-loaded direction latch, or (2) at least one groove disposed on the sidewall of the housing, the at least one groove for receiving the at least one sealing mechanism disposed on the sidewall of the base to prevent the needle or cannula assembly from being activated again into the extended position.
Wall teaches a drug delivery device (see Fig. 5) wherein the needle or cannula assembly (forward driving member 54 and needle 40) is secured back into the retracted position (see Fig. 5) by at least one groove (“a series of holes” — see par. [0108]) disposed on the sidewall of the housing (see par. [0108]), the at least one groove (“a series of holes” — see par. [0108]) for receiving the at least one sealing mechanism (“pin or peg” — see par. [0108]) disposed on the sidewall of the base (base of forward driving member 54) to prevent the needle or cannula assembly (forward driving member 54 and needle 40) from being activated again into the extended position (see par. [0108]) (note: only one of “(1) at least one spring-loaded direction latch” or “(2) at least one groove disposed on the sidewall of the housing, the at least one groove for receiving the at least one sealing mechanism disposed on the sidewall of the base to prevent the needle or cannula assembly from being activated again into the extended position” is required by the claim as this limitation is written in the alternative).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wall to include the grooves of Wall in order to impede the passage of the needle or cannula assembly (see Wall par. [0108]).

Regarding claim 13, modified Mazidji teaches the wearable drug delivery device of claim 11 substantially as claimed, wherein Wall further teaches that the at least one groove (“a series of holes” of Wall — see Wall par. [0108] and modifications to claim 11 above) includes a first groove disposed on one area of the sidewall of the housing (housing 10 of Wall) and a second groove disposed on another area of the sidewall of the housing (housing 10 of Wall) (“a series of holes” provides for at least a first hole/groove and a second hole/groove), each of the first groove and the second groove (“a series of holes” of Wall — see Wall par. [0108] and modifications to claim 11 above) adapted to receive a corresponding frictional element to secure the base (forward driving member 54) of the needle or cannula assembly (forward driving member 54 and needle 40), preventing redeployment (see Wall par. [0108]).

Regarding claim 18, Mazidji discloses the insertion mechanism of claim 16. However, Mazidji fails to state a pair of sealing mechanisms disposed on the sidewall of the housing near the distal end of the housing, such that the distal surface of the base contacts the pair of sealing mechanisms when the needle or cannula assembly is in the extended position.
Wall teaches an insertion mechanism (see Fig. 4A-F) further comprising a pair of sealing mechanisms (ring element 143) disposed on a sidewall of the housing (housing 10) near the distal end (base 12) of the housing (housing 10), such that the distal surface of the base (carriage 133) contacts the pair of sealing mechanisms (ring element 143) when the needle or cannula assembly (insertion assembly 130) is in the extended position (see Fig. 4c-e) (see par. [0126]-[0127]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion mechanism of Mazidji to further include the sealing mechanisms of Wall in order to form a stop at the distal end of the housing for stopping the base and aiding in returning the base to the retracted position (see Wall par. [0126]-[0127]).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mazidji et al. (US 6,800,070 B2), as applied to claims 2 and 16 above, in view of Chong et al. (US 2008/0269687 A1).
Regarding claim 6, Mazidji discloses the wearable drug delivery device of claim 2.  However, Mazidji fails to state that the housing includes the sidewall having a threaded inside surface, and the base further includes a side surface in contact with the threaded inside surface of the sidewall, the side surface of the base having a threaded surface corresponding to the threaded inside surface of the sidewall of the housing.
Chong teaches a drug delivery device (see Fig. 58) wherein the housing (housing 2402) includes the sidewall (needle carriage structure 2404) having a threaded inside surface (spiral grooves 2416), and the base (cannula carriage structure 2408) further includes a side surface in contact with the threaded inside surface (spiral grooves 2416) of the sidewall (needle carriage structure 2404), the side surface of the base (cannula carriage structure 2408) having a threaded surface (“one or more protrusions” — see par. [0252] and Fig. 58) corresponding to the threaded inside surface (spiral grooves 2416) of the sidewall (needle carriage structure 2404) of the housing (housing 2402) (see par. [0252]-[0254]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and sidewall of the housing of Mazidji to include corresponding threaded surfaces as taught by Chong in order to deploy and retract the needle (see Chong par. [0252]-[0254]).

Regarding claim 19, Mazidji discloses the insertion mechanism of claim 16. However, Mazidji fails to state that the housing includes the sidewall having a threaded inside surface, and the base further includes a side surface in contact with the threaded inside surface of the sidewall, the side surface of the base having a threaded surface corresponding to the threaded inside surface of the sidewall of the housing, and wherein the threaded inside surface of the sidewall of the housing and the threaded surface of the side surface of the base are one of coarse threading or fine threading, the coarse threading allowing the needle or cannula to rotate at least two to three times during insertion, and the fine threading allowing the needle or cannula to rotate at least eight to ten times during insertion.
Chong teaches an insertion mechanism (see Fig. 58) wherein the housing (housing 2402) includes the sidewall (needle carriage structure 2404) having a threaded inside surface (spiral grooves 2416), and the base (cannula carriage structure 2408) further includes a side surface in contact with the threaded inside surface (spiral grooves 2416) of the sidewall (needle carriage structure 2404), the side surface of the base (cannula carriage structure 2408) having a threaded surface (“one or more protrusions” — see par. [0252] and Fig. 58) corresponding to the threaded inside surface (spiral grooves 2416) of the sidewall (needle carriage structure 2404) of the housing (housing 2402), and wherein the threaded inside surface (spiral grooves 2416) of the sidewall (needle carriage structure 2404) of the housing (housing 2402) and the threaded surface (“one or more protrusions” — see par. [0252] and Fig. 58) of the side surface of the base (cannula carriage structure 2408) are coarse threading, the coarse threading allowing the needle or cannula (needle 2410) to rotate at least two to three times during insertion (see par. [0252]- [0254] — “one or more spiral grooves 2416” provides for multiple grooves, which would allow for multiple rotations of the needle) (note: only one of “coarse threading... allowing the needle or cannula to rotate at least two to three times during insertion” or “fine threading... allowing the needle or cannula to rotate at least eight to ten times during insertion” are required by the claim).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and sidewall of the housing of Mazidji to include corresponding threaded surfaces as taught by Chong in order to deploy and retract the needle (see Chong par. [0252]-[0254]).

Claims 11-12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mazidji et al. (US 6,800,070 B2), as applied to claims 9 and 25 above, in view of Schraga (US 2009/0069750 A1).
Regarding claim 11, Mazidji discloses the wearable drug delivery device of claim 9. However, Mazidji fails to state that the needle or cannula assembly is secured back into the retracted position by one or more of: (1) at least one spring-loaded direction latch, or (2) at least one groove disposed on the sidewall of the housing, the at least one groove for receiving the at least one sealing mechanism disposed on the sidewall of the base to prevent the needle or cannula assembly from being activated again into the extended position.
Schraga teaches a drug delivery device (see Fig. 23-26) wherein the needle or cannula assembly (NMM and needle 622) is secured back into the retracted position (Fig. 23 and 25) by at least one spring-loaded direction latch (trigger release mechanism TRM biased by spring TS) (see par. [0134]) (note: only one of “(1) at least one spring-loaded direction latch” or “(2) at least one groove disposed on the sidewall of the housing, the at least one groove for receiving the at least one sealing mechanism disposed on the sidewall of the base to prevent the needle or cannula assembly from being activated again into the extended position” is required by the claim).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mazidji with the spring loaded latch of Schraga in order to bias the needle or cannula assembly into the retracted position (see Schraga par. [0134]).

Regarding claim 12, modified Mazidji teaches the wearable drug delivery device of claim 11 substantially as claimed. However, modified Mazidji fails to state the at least one spring-loaded directional latch includes a first spring-loaded directional latch disposed on one area of the sidewall of the housing and a second spring-loaded latch disposed on another area of the sidewall of the housing, each of the first spring-loaded directional latch and the second spring-loaded latch having an angled side surface that contacts a corresponding angled side surface of the base on either side of the base to lock the base of the needle or cannula assembly, preventing redeployment.
Schraga teaches a drug delivery device (see Fig. 23-26) wherein the at least one spring-loaded directional latch (TRM) includes a first spring-loaded directional latch (one arm of TRM extending into a guide opening GO — see Fig. 25-26) disposed on one area of the side wall of the housing (removable insertion device 620) and a second spring-loaded latch (the other arm of TRM extending into the other guide opening GO — see Fig. 25-26) disposed on another area of the side wall of the housing (removable insertion device 620), each of the first spring-loaded directional latch and the second spring-loaded latch having an angled side surface that contacts a corresponding angled side surface of the base (NMM) on either side of the base (NMM) to lock the base (NMM) of the needle or cannula assembly (NMM and needle 622), preventing redeployment (without activating TRM) (see par. [0134]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Mazidji with the two spring loaded latches of Schraga in order to bias the needle or cannula assembly into the retracted position (see Schraga par. [0134]).

Regarding claim 26, Mazidji discloses the method of claim 25. However, Mazidji fails to state securing the needle or cannula assembly in the retracted position after movement from the extended position to prevent redeployment of the needle or cannula assembly, wherein securing the needle or cannula assembly in the retracted position comprises one of: (1) providing at least one spring-loaded directional latch on the sidewall of the housing that contacts at least one side of the base upon movement into the at least one spring-loaded directional latch, or (2) inserting at least one sealing mechanism disposed on the at least one side of the base into a corresponding groove disposed on the sidewall of the housing.
Schraga teaches a method of deploying a needle comprising securing the needle or cannula assembly (NMM and needle 622) in the retracted position (see Fig. 23 and 25) after movement from the extended position (see Fig. 24 and 26) to prevent redeployment of the needle or cannula assembly (NMM and needle 622), wherein securing the needle or cannula assembly (NMM and needle 622) in the retracted position (see Fig. 23 and 25) comprises: providing at least one spring-loaded directional latch (trigger release mechanism TRM biased by spring TS) on the sidewall of the housing (removable insertion device 620) that contacts at least one side of the base (NMM) upon movement into the at least one spring-loaded directional latch (TRM) (see par. [0134]) (note: only one of “(1) providing at least one spring-loaded directional latch on the sidewall of the housing that contacts at least one side of the base upon movement into the at least one spring- loaded directional latch” or “(2) inserting at least one sealing mechanism disposed on the at least one side of the base into a corresponding groove disposed on the sidewall of the housing” are required by the claim).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mazidji with the spring-loaded latch of Schraga in order to bias the needle or cannula assembly into the retracted position (see Schraga par. [0134]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mazidji et al. (US 6,800,070 B2), as applied to claim 9 above, in view of Hwang et al. (US 2014/0094769 A1).
Regarding claim 15, Mazidji discloses the wearable drug delivery device of claim 9.  However, Mazidji fails to state wherein the housing further includes a guide member downwardly extending from the proximal end of the housing and having a central bore, and the base further includes a shaft extending from a center of the proximal surface of the base into the central bore, the central bore to guide the shaft of the base when the needle or cannula assembly moves between the retracted position and extended position and reduce a volume of the proximal chamber.
Hwang teaches a wearable drug delivery device (device 10, see Fig. 1) wherein the housing (piston housing 32) further includes a guide member (lid 86) downwardly extending from the proximal end (top surface of piston housing 32) of the housing (piston housing 32) and having a central bore (central opening 90), and the base (hub 80/plate 104) further includes a shaft (post 102) extending from a center of the proximal surface (upwardly facing surface 105) of the base (hub 80/plate 104) into the central bore (central opening 90), the central bore (central opening 90) to guide the shaft (post 102) of the base when the needle or cannula assembly (piston 30/shell 96/hub 80/post 102/plate 104) moves between the retracted position (see Fig. 4B) and extended position (see Fig. 4C) and reduce a volume of the proximal chamber (chamber 84 above plate 104 – see Fig. 4C) (see par. [0034]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mazidji with the guide member and shaft of Hwang in order to seal the upper end of the proximal chamber while still allowing the base to move up and down (see Hwang par. [0032]).

Response to Arguments
Applicant's arguments filed 3/9/2022 with respect to the 35 U.S.C. 112(f) claim interpretation have been fully considered but they are not persuasive.  Applicant argues that the term “retraction member” should not invoke an interpretation under 35 U.S.C. 112(f) because the phrase “retraction member” would be recognized by an ordinary artisan as conveying sufficiently definite structure.  However, the generic placeholder (“member”) is modified by functional language (“retraction…to maintain the needle or cannula assembly in the retracted position before movement to the extended position”) which is not further modified by any structure for performing the function.  The word “retraction” does not include any particular structure and is simply a function.  Therefore, the Examiner maintains that “retraction member” meets the three-prong test for interpretation under 35 U.S.C. 112(f).  
Applicant’s arguments with respect to claim(s) 1, 16, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783